DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Information Disclosure Statement
The information disclosure statement filed 10/22/2021 has been fully considered and is attached hereto.
Response to Amendment
The Applicant originally submitted Claims 1-4 and 13-28 in the Application. In the present response, the Applicant amended Claims 1, 3-4, 14, 16, 21-23 and 25 and cancelled Claims 2 and 18-20. Accordingly, Claims 1, 3-4, 13-17 and 21-28 are currently pending in the application.

Response to Arguments
Applicant’s argument filled 11/08/2021, with respect to rejection of Claim 1 under 35 U.S.C. § 102(a)(1) has been considered and are persuasive. Therefore, the rejection has been withdrawn.

     Allowable Subject Matter
Claims 1, 3-4, 13-17 and 21-28 are allowed.


With respect to Claims1, 3-4, 13-17 and 21-28, the allowability resides in the overall structure of the device as recited in independent Claim1 and at least in part because Claim 1 recites, “wherein the position adjusting member is disposed between the housing and the heat receiver, wherein the position adjusting member is provided with a water stopper on one of a housing-side surface of the position adjusting member and a heat receiver-side surface of the position adjusting member, the water stopper being configured to prevent fluid from entering inside through a gap between the position adjusting member and the housing or a gap between the position adjusting member and the heat receiver”. 
The aforementioned limitation in combination with all remaining limitations of Claim 1 are believed to render said Claim 1 and all Claims dependent therefrom (Claims 3-4, 13-17 and 21-28) patentable over the art of record. 
The closest art of record is believed to be that of Kitazawa et al (JP2014121148 – hereafter “Kitazawa”).
While Kitazawa Figs 1-7 teach many of the limitations of Claim 1 as per the non-final Office action dated 08/09/2021, neither Kitazawa, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of Claim 1.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835               

/ZACHARY PAPE/Primary Examiner, Art Unit 2835